DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Arguments
 3.           Applicant’s remarks/arguments filed on 09/06/2022 with respect to the rejection of amended claims 1-20 have been fully considered but are moot in view of a new of ground of rejection. However, upon further search and consideration, a new ground of rejection made in view of Chae et al. (US 20190373502 A1).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20180365909 A1) in view of Chae et al. (US 20190373502 A1).  
 	Regarding claim 1, Cheng teaches a computer program product (first wireless communication device 202 of Fig. 2) comprising a non-transitory memory of an onboard vehicle computer system of an ego vehicle storing computer-executable code that, when executed by a processor (the disclosure provides a non-transitory computer-readable medium storing computer-executable code, [0009]) causes the processor to: 
receive, from an endpoint, a basic safety message (BSM) that includes a data sharing request that requests that a recipient of the BSM share sensor data with the endpoint (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3), [0074] and for example, the apparatus may monitor for periodic basic safety messages (BSMs) and/or cooperation awareness messages (CAMs) sent by nearby apparatuses, [0054]), position data describing a geographic location of the endpoint (this message may include an identifier of the sender, security information associated with the sender, an indication of the location of the sender, [0054]); 
transmit a reply V2X message (the apparatus transmits the response, [0089]) that includes an acknowledgement to the data sharing request (Vehicle A may then send an ACK to the response, [0164]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (based on the BSM/CAM, Vehicle A knows the nearby vehicles, and assigns a corresponding index to each of them in the request, indicating when to respond, within which frame or transmission time interval (TTI) to respond, the radio resources to use for the response, or any combination thereof. The responder generates the response transmission schedule based on the index and schedule, such that Vehicle A will know when it needs to monitor for responses, and how many vehicles will respond, [0129]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response (e.g., NR technology, millimeter wave (mmW) technology, 4G technology, or some other technology), determining whether to send the response via unicast, broadcast, or multicast signaling, [0082]).
 	However, Cheng does not teach position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determines the position data while the endpoint is traveling on a roadway; determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Chae teaches position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determines the position data while the endpoint is traveling on a roadway (each UE may signal, to neighboring UEs, estimated location thereof (or the location measured by the UE using a GPS signal or a method such as Observed Time Difference of Arrival (OTDOA)) and error information about the corresponding location such as an error range; for example, a range of error that may be produced when the UE measures the location thereof using a measurement method such as GPS or OTDOA, [0127] and a quick search time is required for a fast moving terminal such as a vehicle, [0125]); 
determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (UE i determines the LOS range that does not deviate from the error range of UE j in all locations within the error range of the location it measured (within a circle having a radius of r.sub.i with respect to UE i). Then, the UE may perform beam sweeping preferentially in the determined range or only in the determined range, [0129]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (the first UE and the second UE may reorder the beam search/beam sweeping order based on the error information to reduce the beam search time, [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.
Regarding claim 2, Cheng as modified by Chae teaches the computer program product of claim 1, and Chae further teaches wherein the computer-executable code, when executed by the processor, causes the processor further to: modify the operation of the V2X radio of the ego vehicle to execute a mmWave communication with the endpoint using the mmWave beam alignment (When each UE identifies a range of a beam where the LoS is present by exchanging location information (expected location and/or location error information) with another UE with which the UE desires to communicate, it may signal to all or part of the range of the beam, the number of beams to be searched, the length of a time interval needed for beam refinement may be signaled to the other UE, [0134] and Then, according to the beam search result, the UE may transmit a signal to the second UE through the beamforming (in the beam direction by the beam search result) or receive a signal of the second UE in the beam direction by the beam search result, [0128]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 3, Cheng as modified by Chae teaches the computer program product of claim 1, and Chae further teaches wherein the beam sweeping direction setting includes a directional sweeping range for the mmWave beam alignment with the endpoint (A first UE having received the error information related to the location of a second UE may determine one or more of the beam direction, the range for performing the beam search, and the order in which the beam search is to be performed, using the error information about the second UE, and then perform the beam search according to the determination, [0128]) and the directional sweeping range includes the geographic location of the endpoint (Accordingly, UE i determines the LOS range that does not deviate from the error range of UE j in all locations within the error range of the location it measured (within a circle having a radius of r.sub.i with respect to UE i). Then, the UE may perform beam sweeping preferentially in the determined range or only in the determined range, [0129]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 4, Cheng teaches a method for an ego vehicle (Method of Figs. 3 and 4), comprising: 
receiving, from an endpoint, a basic safety message (BSM) that includes a data sharing request that requests that a recipient of the BSM share sensor data with the endpoint (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3), [0074] and for example, the apparatus may monitor for periodic basic safety messages (BSMs) and/or cooperation awareness messages (CAMs) sent by nearby apparatuses, [0054]), position data that describes a geographic location of the endpoint (this message may include an identifier of the sender, security information associated with the sender, an indication of the location of the sender, [0054]);
transmitting a reply V2X message (the apparatus transmits the response, [0089]) that includes an acknowledgement to the data sharing request (Vehicle A may then send an ACK to the response, [0164]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication between the ego vehicle and the endpoint (based on the BSM/CAM, Vehicle A knows the nearby vehicles, and assigns a corresponding index to each of them in the request, indicating when to respond, within which frame or transmission time interval (TTI) to respond, the radio resources to use for the response, or any combination thereof. The responder generates the response transmission schedule based on the index and schedule, such that Vehicle A will know when it needs to monitor for responses, and how many vehicles will respond, [0129]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response (e.g., NR technology, millimeter wave (mmW) technology, 4G technology, or some other technology), determining whether to send the response via unicast, broadcast, or multicast signaling, [0082]).
However, Cheng does not teach position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway, determining, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Chae teaches position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway ( each UE may signal, to neighboring UEs, estimated location thereof (or the location measured by the UE using a GPS signal or a method such as Observed Time Difference of Arrival (OTDOA)) and error information about the corresponding location such as an error range; for example, a range of error that may be produced when the UE measures the location thereof using a measurement method such as GPS or OTDOA, [0127] and In particular, a quick search time is required for a fast moving terminal such as a vehicle, [0125]); 
determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint ( UE i determines the LOS range that does not deviate from the error range of UE j in all locations within the error range of the location it measured (within a circle having a radius of r.sub.i with respect to UE i). Then, the UE may perform beam sweeping preferentially in the determined range or only in the determined range, [0129]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (Similarly, the first UE and the second UE may reorder the beam search/beam sweeping order based on the error information to reduce the beam search time, [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.
Regarding claim 5, Cheng as modified by Chae teaches the method of claim 4, and Chae further teaches further comprising modifying the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (When each UE identifies a range of a beam where the LoS is present by exchanging location information (expected location and/or location error information) with another UE with which the UE desires to communicate, it may signal to all or part of the range of the beam, the number of beams to be searched, the length of a time interval needed for beam refinement may be signaled to the other UE, [0134] and Then, according to the beam search result, the UE may transmit a signal to the second UE through the beamforming (in the beam direction by the beam search result) or receive a signal of the second UE in the beam direction by the beam search result, [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 6, Cheng as modified by Chae teaches the method of claim 4, and Chae further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam alignment (A first UE having received the error information related to the location of a second UE may determine one or more of the beam direction, the range for performing the beam search, and the order in which the beam search is to be performed, using the error information about the second UE, and then perform the beam search according to the determination, [0128]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 7, Cheng as modified by Chae teaches the method of claim 6, and Chae further teaches wherein the directional sweeping range includes the geographic location of the endpoint (Accordingly, UE i determines the LOS range that does not deviate from the error range of UE j in all locations within the error range of the location it measured (within a circle having a radius of r.sub.i with respect to UE i). Then, the UE may perform beam sweeping preferentially in the determined range or only in the determined range, [0129]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.
Regarding claim 8, Cheng as modified by Chae teaches the method of claim 4, wherein the V2X radio is configured to sweep within a directional sweeping range described by the beam sweeping direction setting to improve an efficiency of the mmWave beam alignment (performing beam scanning more quickly and more accurately by changing at least one of a beam direction, a beam width, and a beam sweeping order for beam sweeping using a location estimation error of a terminal is disclosed, Chae [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 11, Cheng as modified by Chae teaches the method of claim 4, Chae further teaches comprising retrieving global positioning system (GPS) data of the ego vehicle (each UE may signal, to neighboring UEs, estimated location thereof (or the location measured by the UE using a GPS signal, [0127]); wherein determining the beam sweeping direction is further based on the GPS data (A first UE having received the error information related to the location of a second UE may determine one or more of the beam direction, the range for performing the beam search, and the order in which the beam search is to be performed, using the error information about the second UE, and then perform the beam search according to the determination, [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 12, Cheng as modified by Chae teaches the method of claim 4, wherein the endpoint includes a remote vehicle, a roadside unit or a base station (e.g. vehicle 116 of Fig. 1).  
Regarding claim 13, Cheng teaches a system (system of Fig. 14) comprising: 
an onboard vehicle computer system (apparatus 1400) of an ego vehicle (e.g. vehicle 116) including a non-transitory memory storing computer code (e.g. code 1440) which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: 
receive, from an endpoint, a basic safety message (BSM) that includes a data sharing request that requests that a recipient of the BSM share sensor data with the endpoint (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3), [0074] and for example, the apparatus may monitor for periodic basic safety messages (BSMs) and/or cooperation awareness messages (CAMs) sent by nearby apparatuses, [0054]), position data that describes a geographic location of the endpoint (this message may include an identifier of the sender, security information associated with the sender, an indication of the location of the sender, [0054]); 
transmit a reply V2X message (the apparatus transmits the response, [0089]) that includes an acknowledgement to the data sharing request (Vehicle A may then send an ACK to the response, [0164]), wherein the acknowledgement includes schedule information for a millimeter wave (mmWave) communication (the access point 310 may include mmWave-compatible hardware between the ego vehicle and the endpoint  based on the BSM/CAM, Vehicle A knows the nearby vehicles, and assigns a corresponding index to each of them in the request, indicating when to respond, within which frame or transmission time interval (TTI) to respond, the radio resources to use for the response, or any combination thereof. The responder generates the response transmission schedule based on the index and schedule, such that Vehicle A will know when it needs to monitor for responses, and how many vehicles will respond, [0129]) so that directional transmission and reception of the mmWave communication are enabled according to the schedule information (this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response (e.g., NR technology, millimeter wave (mmW) technology, 4G technology, or some other technology), determining whether to send the response via unicast, broadcast, or multicast signaling, [0082]).
However, Cheng does not teach position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway; determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint; and modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting.
In an analogous art, Chae teaches position accuracy data describing an accuracy of the position data and a measurement error of one or more onboard sensors of the endpoint that determine the position data while the endpoint is traveling on a roadway (Therefore, each UE may signal, to neighboring UEs, estimated location thereof (or the location measured by the UE using a GPS signal or a method such as Observed Time Difference of Arrival (OTDOA)) and error information about the corresponding location (an error range; for example, a range of error that may be produced when the UE measures the location thereof using a measurement method such as GPS or OTDOA, [0127] and In particular, a quick search time is required for a fast moving terminal such as a vehicle, [0125]); 
determine, based on the position data of the endpoint and the position accuracy data, a beam sweeping direction setting for a (mmWave) beam alignment with the endpoint (UE i determines the LOS range that does not deviate from the error range of UE j in all locations within the error range of the location it measured (within a circle having a radius of r.sub.i with respect to UE i). Then, the UE may perform beam sweeping preferentially in the determined range or only in the determined range, [0129]); and 
modify an operation of a V2X radio of the ego vehicle to perform the mmWave beam alignment with the endpoint based on the beam sweeping direction setting (Similarly, the first UE and the second UE may reorder the beam search/beam sweeping order based on the error information to reduce the beam search time, [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 14, Cheng as modified by Chae teaches the system of claim 13, and Chae further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to modify the operation of the V2X radio of the ego vehicle to execute the mmWave communication with the endpoint using the mmWave beam alignment (When each UE identifies a range of a beam where the LoS is present by exchanging location information e.g. expected location and/or location error information with another UE with which the UE desires to communicate, it may signal to all or part of the range of the beam, the number of beams to be searched, the length of a time interval needed for beam refinement may be signaled to the other UE, [0134] and Then, according to the beam search result, the UE may transmit a signal to the second UE through the beamforming (in the beam direction by the beam search result) or receive a signal of the second UE in the beam direction by the beam search result, [0128]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 15, Cheng as modified by Chae teaches the system of claim 13, and Chae further teaches wherein the beam sweeping direction setting includes a directional sweeping range within which a mmWave radio beam of the V2X radio is configured to sweep during the mmWave beam alignment (A first UE having received the error information related to the location of a second UE may determine one or more of the beam direction, the range for performing the beam search, and the order in which the beam search is to be performed, using the error information about the second UE, and then perform the beam search according to the determination, [0128]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Regarding claim 16, Cheng as modified by Chae teaches the system of claim 15, and Chae further teaches wherein the directional sweeping range includes the geographic location of the endpoint (Accordingly, UE i determines the LOS range that does not deviate from the error range of UE j in all locations within the error range of the location it measured (within a circle having a radius of r.sub.i with respect to UE i). Then, the UE may perform beam sweeping preferentially in the determined range or only in the determined range, [0129]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.
Regarding claim 17, Cheng as modified by Chae teaches the system of claim 13, wherein the data sharing request requests that a recipient of the request V2X message share sensor data with the endpoint (A module for sending a request 214 sends the request for sensor sharing 208 including, for example, an indication of the sensor information to be included in the response, Cheng [0046]).

Regarding claim 20, Cheng as modified by Chae teaches the system of claim 13, Chae further teaches wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to retrieve global positioning system (GPS) data of the ego vehicle (Therefore, each UE may signal, to neighboring UEs, estimated location thereof or the location measured by the UE using a GPS signal, [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

6.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20180365909 A1) in view of Chae et al. (US 20190373502 A1) and further in view of Roy et al. (US 20150230263 A1).  
Regarding claim 9, Cheng as modified by Chae teaches the method of claim 4.
Cheng and Chae do not teach wherein modifying the operation of the V2X radio includes updating the beam sweeping direction setting responsive to receiving an updated position of the endpoint.
In an analogous art, Roy teaches wherein modifying the operation of the V2X radio includes updating the beam sweeping direction setting responsive to receiving an updated position of the endpoint (After the beam has been adjusted, WTRU 320 may contact mB 325 to notify mB 325 that because the orientation of WTRU 320 has changed, beam 323 may be used in case beam 322 is no longer strong enough to sustain the communication link. Consequently, mB 325 may update the current beam orientation and DREM associated with WTRU, see Roy [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and the position accuracy of Chae with the Beam tracking of Roy to provide a method and a system to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves as suggested, see Roy [0003].
Regarding claim 10, Cheng as modified by Chae and Roy teaches the method of claim 9, and Chae further teaches wherein modifying the operation of the V2X radio to perform the mmWave beam alignment improves an efficiency of the mmWave beam alignment (performing beam scanning more quickly and more accurately by changing at least one of a beam direction, a beam width, and a beam sweeping order for beam sweeping using a location estimation error of a terminal is disclosed, Chae [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng and Roy with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20180365909 A1) in view of Chae et al. (US 20190373502 A1) and further in view of Park et al. (US 20200234574 A1).
Regarding claim 18, Cheng as modified by Chae teaches the system of claim 13.
Cheng and Chae do not teach wherein the measurement error is within a position deviation of 1.5 meters.
In an analogous art, Park teaches wherein the measurement error is within a position deviation of 1.5 meters (Applying the above algorithm, the error range of the position information may be reduced to 0.6 m when the error range of the position information received by one GPS is 20 m, see Park [0375]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the request of Cheng and Chae with the position accuracy of Park to provide a method and a system capable of reducing an error range included in position information of a vehicle as suggested.

Regarding claim 19, Cheng as modified by Chae and Park teaches the system of claim 18 and Chae further teaches wherein the position accuracy data describes the accuracy for one or more onboard sensors of the endpoint that determine the geographic location of the endpoint (Therefore, each UE may signal, to neighboring UEs, estimated location thereof (or the location measured by the UE using a GPS signal or a method such as Observed Time Difference of Arrival (OTDOA)) and error information about the corresponding location (an error range; for example, a range of error that may be produced when the UE measures the location thereof using a measurement method such as GPS or OTDOA, [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sensor sharing request of Cheng and Park with the position error information of Chae to provide a system and a method wherein the beam sweeping range may be narrowed to find a beam in a shorter time, or to enable search for a finer beam within the same time to perform more accurate beamforming.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Persson et al. (US 20190289426 A1) discloses determining the geographic location of a portable electronic device in a radio communications network, by transmitting radio signals from a plurality of first network transmitters; receiving, in the network, a measurement signal from the portable electronic device, which measurement signal comprises, for each transmitted radio signal, a plurality of data samples obtained in the electronic device from the respective transmitted signal at different time points during a measurement period with movement of the portable electronic device (100), and local position data associated to each data sample obtained from a local positioning unit in the electronic device, so as to form a synthetic antenna array.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641